DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species A and Group 2, Species E in the reply filed on 03/24/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2019 and 6/15/2020 are being considered by the examiner.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Regarding claim 1, a securing member being used to bind and to secure the elongated covering and the elongated component to one another. Structure is given for the securing member on pg. 12 lines 13 and 14 of the specification.

	Regarding claim 12, the cable is secured by the securing member to a connector board having a plurality of contacts of the electric connector.  Structure is given for the securing member on pg. 12 lines 13 and 14 of the specification.
	Regarding claim 15, an endoscope having a cable, a securing member and an electronic circuit configured to be engaged with one another. Structure is given for the securing member on pg. 12 lines 13 and 14 of the specification.
	Regarding claims 8 and 17, the cable is covered with a protective tube that covers at least the securing member.  Structure is given in pg. 11 line 2.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okazaki (JP H11-019035) as stated on the IDS.
	Regarding claim 1, Okazaki teaches endoscopic apparatus (Fig. 1) comprising: an endoscope (5) having a cable (80) connected to an electronic circuit (Fig. 10, 34) part of the endoscope wherein the cable includes an elongated covering (Figs. 9 and 10, 75a and 75b combined) , elongated component (41) configured to be concentrically engaged with the elongated covering (Fig. 10, shows 75a and 75b are concentrically engaged with 41); and a securing member (45) being used to bind and to secure the elongated covering and the elongated component to one another (para. 56), wherein the elongated covering includes at least one recess (77) formed on an outer circumferential area of the elongated covering on which the securing member binds and secures the elongated covering (Fig. 10, para 56), and the securing member (45) has a securing portion (46) that sinks in the at least one recess and secures the elongated covering and the elongated component that is exposed through the at least one recess (paras. 56).  
	Regarding claim 2, Okazaki teaches the securing portion (46) that secures the securing member (45) is disposed in the at least one recess (Fig. 10, para 56).
	Regarding claim 3, Okazaki teaches at least one recess is defined as a plurality of recesses at equal spaced intervals in the outer circumferential area (Fig. 9, there are two notches (77) thus there are two recesses).
	Regarding claim 4, Okazaki teaches the securing member is wound into a plurality of turns around the elongated covering, and at least one of the turns of the securing member sinks in the at least one recess (Fig. 10, there are two turns of the securing member (45) sunk in the recess (77)).
	Regarding claim 8, Okazaki teaches the cable is covered with a protective tube that covers at least the securing member (Fig. 10, insulating cover (32) is covering the notch (77) and thread winding fixing portion (46)).
	Regarding claim 13, Okazaki teaches, endoscopic apparatus (Fig. 1) comprising: an endoscope (5) having a cable (80) connected to an electronic circuit part (Fig. 10, 34) of the endoscope wherein the cable includes an elongated covering (Figs. 9 and 10, 75a and 75b combined), an elongated component configured to be concentrically engaged (41) with the elongated covering (Fig. 10, shows 75a and 75b are concentrically engaged with 41); and an engaging member (45) engaging the elongated covering and the elongated component to one another (Fig. 10, para 56), wherein the elongated covering includes at least one recess (77) formed on an outer circumferential area of the elongated covering (Fig. 9), and the engaging member (45) has a portion that sinks in the at least one recess (46) and engages the elongated covering and the elongated component that is exposed through the at least one recess (paras. 55 and 56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (JP H11-019035) in view of Yoshimitsu (JP H06-130305).
	Regarding claim 5, Okazaki teaches all of the elements in claim 1. Okazaki teaches an elongated component (41) exposed though the at least one recess (77). Okazaki does teach that the elongated component that is exposed through the at least one recess of the elongated covering is a metal member.
	However, Yoshimitsu teaches an endoscopic apparatus (Fig. 1) comprising: an endoscope (2) having a cable (22) connected to an electronic circuit (16) part of the endoscope wherein the cable includes an elongated covering (outer portion of cable 22B that is labeled 22B in Fig. 5), elongated component (75) configured to be concentrically engaged with the elongated covering (Fig. 5, 75 is shown to be concentrically engaged with outer portion of cable 22B that is labeled 22B in Fig. 5).  Yoshimitsu also teaches the elongated component is a metal member (outer shield line 75 formed by braiding metal wires, para 33).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention to secure the elongated covering disclosed by Okazaki to the portion of the wire secured by Yoshimitsu thus making the outer skin shielded wire (75) be exposed within the recess.  One would be motivated to make this modification to have the coaxial shield of the CCD unit (17) and the 2 cable (22b) and the outer shield (75) connected to a ground line (Yoshimitsu, para 42).
	Regarding claim 7, Okazaki teaches at least one recess (77) is defined by removing the elongated covering (75a and 75b) by applying a laser beam thereto.  The product of the recess created by a laser would reasonably appear similar to the recess disclosed by Okazaki.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (JP H11-019035) in view of Yoshimitsu (JP H06-130305) as applied to claim 5 and 7 above, and further in view of Murayama (US 20130050457).
	Regarding claim 6, Okazaki in view of Yoshimitsu teaches all of the elements in claim 5.  Yoshimitsu teaches the securing member (72) is an electrically conductive member (para 32), and a part of the securing member that sinks in the at least one recess (Okazaki, 77) and is electrically connected to the metal member (Yoshimitsu, 75, para 43).  Okazaki in view of Yoshimitsu does not teach that a part of the securing member that sinks in the at least one recess and is electrically connected to the metal member that is electrically connected to an electrically conductive frame of the endoscope.
	However, Murayama teaches an endoscope (Fig. 1) with an electrically conductive frame (146) that is connected to ground (paras 66 and 81, para 66 teaches that the frame (146) is metal and para 81 teaches that the frame (146) is electrically connected to ground).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention to add the conductive frame connected to ground disclosed by Murayama to Okazaki in view of Yoshimitsu.  One would be motivated to make this modification to make it possible to prevent an unintended current from flowing through the solid-state image sensor and to prevent electrical influences such as noise appearing on the image obtained by the electronic endoscope (Murayama, para 83).
	Okazaki in view of Yoshimitsu, and further in view of Murayama teaches the securing member (Yoshimitsu, 72) is an electrically conductive member (Yoshimitsu, para 32), and a part of the securing member that sinks in the at least one recess (Okazaki, 77) and is electrically connected to the metal member which is electrically connected to ground (Yoshimitsu, 75, para 44) and therefore is electrically connected to an electrically conductive frame (Murayama, 146) of the endoscope, which is connected to ground, through the ground.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (JP H11-019035) in view of Yoshimitsu (JP H06-130305).
	Regarding claim 14, Okazaki teaches all of the elements in claim 13. Okazaki teaches an elongated component exposed though the at least one recess. Okazaki does not teach that the elongated component that is exposed through the at least one recess of the elongated covering is a metal member.
	However, Yoshimitsu teaches an endoscopic apparatus (Fig. 1) comprising: an endoscope (2) having a cable (22) connected to an electronic circuit (16) part of the endoscope wherein the cable includes an elongated covering (outer portion of cable 22B that is labeled 22B in Fig. 5), elongated component (75) configured to be concentrically engaged with the elongated covering (Fig. 5, 75 is shown to be concentrically engaged with outer portion of cable 22B that is labeled 22B in Fig. 5).  Yoshimitsu also teaches the elongated component is a metal member (outer skin shielded wire 75 knitted with a metal wire, para 33).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention to secure the elongated covering disclosed by Okazaki to the portion of the wire secured by Yoshimitsu.  One would be motivated to make this modification to have coaxial shield of the CCD unit (17) and the 2 cable (22 b) and the outer shield (75) connected to a ground line (Yoshimitsu, para 41).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (JP H11-019035) in view of Yoshimitsu (JP H06-130305).
	Regarding claim 15, Okazaki teaches an endoscopic apparatus (Fig. 1) comprising: an endoscope (5) having a cable (Fig. 10, 80), the cable includes a covering (27B) and a component being connected to the electronic circuit (28A), the covering including a recess toward the component that being exposed through the recess (28), the securing member binds and secures the covering and the component on the recess (Fig.7, para 46).  Okazaki does not teach the securing member (46) and the electronic circuit (34) are configured to be engaged with one another.
	However, Yoshimitsu teaches an endoscopic apparatus (Fig. 1) comprising: an endoscope (2) having a cable (22) connected to an electronic circuit (16) part of the endoscope wherein the cable includes an elongated covering (outer portion of cable 22B that is labeled 22B in Fig. 5), elongated component (75) configured to be concentrically engaged with the elongated covering (Fig. 5, 75 is shown to be concentrically engaged with outer portion of cable 22B that is labeled 22B in Fig. 5).  Yoshimitsu also teaches the elongated component is a metal member (outer skin shielded wire 75 knitted with a metal wire, para 33).  Yoshimitsu also teaches a securing member (72) and an electronic circuit (69) configured to be engaged with one another (para. 43). It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention to secure the elongated covering disclosed by Okazaki to the portion of the wire secured by Yoshimitsu.  One would be motivated to make this modification to have the CCD unit, the coaxial shield of the second cable, and the outer skin shield connected to the ground line (Yoshimitsu, para 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.R./Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795